United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-1514
                      ___________________________

                                Steven L. Pinder

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

Alva Green McDowell, Health Services Administrator, Tucker MSU; Dotson,
Director of Nursing; Sonya Davis-Peppers, Doctor; Jacqueline Carswell, Nurse
                  Practitioner; Boston, Nurse; Horner, Nurse

                   lllllllllllllllllllll Defendants - Appellees

                                Jane Doe, Nurse

                          lllllllllllllllllllll Defendant

Floss, Doctor and Regional Supervisor; Roy Griffin, Assistant Director, ADC;
 Jorge Dominicis, Chief Executive Officer, Correct Care Services (originally
named as John Doe and then Jorge Domenicis); Correct Care Services; Maxor
           Pharmacy; Hamilton, Nurse; William Straughn, Warden

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                        Submitted: October 17, 2017
                           Filed: March 13, 2018
                               [Unpublished]
                               ____________
Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Arkansas inmate Steven L. Pinder appeals from the final judgment entered in
his 42 U.S.C. § 1983 action. We affirm in part, and vacate and remand in part.

       In an earlier manifestation of this case we agreed with the district court that
Pender had acquired three qualifying strikes under 28 U.S.C. § 1915(g) at the time
he initiated his action, but concluded, contrary to the district court’s finding, that he
had adequately alleged imminent danger. Accordingly, we reinstated Pinder’s in
forma pauperis status and remanded the case to the district court “for review of the
merits of the entire amended complaint.” Pinder v. McDowell, 619 Fed. Appx. 565,
566-67 (8th Cir. 2015).

       On remand, the district court dismissed without prejudice Pinder’s claims
against defendants Alva Green McDowell, Dotson, Sonya Davis-Peppers, Jacqueline
Carswell, Boston, Horner, Floss, Jorge Dominicis, Correct Care Services, and
Hamilton (Medical defendants) as a sanction, after Pinder failed to complete a
HIPAA-compliant medical authorization, even after being directed to do so by the
district court. We conclude that the district court did not abuse its discretion in
dismissing the claims as a discovery sanction in light of Pinder’s repeated refusal to
complete and sign an authorization form defendants had provided him despite the
court’s order. Moreover, the two signed handwritten authorizations that Pinder
instead produced were drafted in such a way as to indicate that he had signed them
under duress and did not actually intend that his medical providers honor them. They
also placed limits on the dates and content of the records his medical providers could
release, thus preventing defendants from discovering possibly relevant information.
See Comstock v. UPS Ground Freight, Inc., 775 F.3d 990, 992 (8th Cir. 2014)
(standard of review and relevant considerations for dismissal as discovery sanction).

                                          -2-
      In retrospect, our directions on remand should have spelled out what we
apparently assumed was implicit therein, i.e., the need to address any affirmative
defenses that remaining defendants Roy Griffin, William Straughn, and Maxor
Pharmacy might raise that Pinder had failed to exhaust his available administrative
remedies with respect to the claims alleged against them.

       The district court ruled against Pinder on the merits of the claims against those
defendants rather than by first addressing and ruling upon the non-exhaustion
affirmative defenses which they had in fact raised, as required by 42 U.S.C.
§ 1997e(a) and our holdings in, e.g., Porter v. Sturm, 781 F.3d 448, 451 (8th Cir.
2015), and Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000). See also Benjamin
v. Ward County, 632 Fed. Appx. 301 (8th Cir. 2016) Accordingly, circuit precedent
requires us to vacate that portion of the district court’s judgment and remand the case
for a ruling on those individually claimed defenses. Cf. Lyon v. Vande Krol, 305
F.3d 806, 806-09 (8th Cir. 2002) (en banc) (holding that dismissal under 42 U.S.C.
§ 1997e(a) was required, even though case had gone to trial, as inmate had failed to
exhaust administrative remedies).

        The dismissal without prejudice of the claims against the Medical defendants
is affirmed. The judgment in favor of defendants Griffin, Straughn, and Maxor
Pharmacy is vacated. The claims against them are remanded to the district court with
instructions to determine whether Pinder has exhausted his available administrative
remedies on those claims. See Schweiss v. Chrysler Motors Corp., 922 F.2d 473, 476
(8th Cir. 1990) (noting benefit of having district court address disputed factual issues
in first instance). We deny as moot Pinder’s pending motion to strike.
                        ______________________________




                                          -3-